Exhibit 99.1 Jamba, Inc. Provides Update for Fiscal Year 2017 First and Second Quarter, Select Business Initiatives and Form 10-K filing for Fiscal Year 2016 FRISCO, Texas, August 9, 2017 Jamba, Inc. (NASDAQ:JMBA) (“the Company”) today provided updates for the quarters ended July 4, 2017 (“second quarter”) and April 4, 2017 (“first quarter”).The Company also provided updates on select business initiatives, and with respect to the status of the Company’s Form 10-K for its 2016 fiscal year. Highlights • On a comparable calendar basis, company comparable store sales (1) increased 1.0% in the second quarter of fiscal 2017, following a decline of 7.3% in the first quarter of fiscal 2017. • System-wide comparable store sales (1) were 0.0% in the second quarter of fiscal 2017, following a decline of 5.8% in the first quarter of fiscal 2017. • The decline in the first quarter for both company and system-wide comparable store sales (1) was primarily due to the historic wet weather during the period that affected west coast geographies. • Opened 25 stores comprised of 19 domestic and 6 international locations during the first and second quarters of fiscal 2017. • Closed 17 stores, resulting in 8 openings, net of closures (2) during the first and second quarters of fiscal 2017. • Held $11.2 million in cash and cash equivalents as of July 4, 2017, and $8.2 million as of April 4, 2017.Reported balances are unaudited.
